REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claims 1-20 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on December 11th, 2020, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Amendments to the claims are as follows: claims 16-20 are no longer withdrawn and are rejoined as set forth above. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, filed on November 22nd, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly the prior art rejections of the claims have been withdrawn. 

Regarding claims 1, 11, and 16 the closest prior art is Nakamura (US 2012/0019933 A1).
Regarding claim 1, Nakamura teaches a lens barrel comprising: 
	a plurality of holding members respectively holding optical components, respectively provided with cam followers, and supported movably in an optical axis direction; 
	a cam cylinder having cam grooves engaged with the cam followers, and held rotatably around an axis parallel to an optical axis; and 
	a driving unit configured to drive one holding member out of the plurality of holding members in the optical axis direction, 
	wherein by the one holding member being driven in the optical axis direction by the driving unit, the cam cylinder rotates, and another holding member out of the plurality of holding members is driven in the optical axis direction, and 
	wherein the driving unit is a vibration-type linear actuator that is configured to generate a thrust force to drive the one holding member by an elliptical vibration generated in a vibrator.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the wherein the axis parallel to an optical axis occupies a different space than the optical axis.

Regarding claim 11, Nakamura teaches an image pickup unit comprising:
	a lens barrel; and 
	an image pickup device on which light having passed through the lens barrel forms an image, 
	wherein the lens barrel comprises a plurality of holding members respectively holding optical components, respectively provided with cam followers, and supported movably in an optical axis direction, a cam cylinder having cam grooves engaged with the cam followers, and held rotatably around an axis parallel to an optical axis, and a driving unit configured to drive one holding member out of the plurality of holding members in the optical axis direction, 
	wherein by the one holding member being driven in the optical axis direction by the driving unit, the cam cylinder rotates, and another holding member out of the plurality of holding members is driven in the optical axis direction, and 
	wherein the driving unit is a vibration-type linear actuator that is configured to generate a thrust force to drive the one holding member by an elliptical vibration generated in a vibrator.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 11 recited together in combination with the totality of particular features/limitations recited therein, including wherein the axis occupies a different space than the optical axis.

Regarding claim 16, Nakamura teaches an image pickup apparatus comprising: 
	an image pickup unit including a lens barrel and an image pickup device on which light having passed through the lens barrel forms an image; 
	two first driving units configured to rotate the image pickup unit around respective two axes which are orthogonal to an optical axis of the lens barrel and orthogonal to each other; and 
	a hemispherical cover configured to cover the image pickup unit, 
	wherein the lens barrel comprises a plurality of holding members respectively holding optical components, respectively provided with cam followers, and supported movably in an optical axis direction, a cam cylinder having cam grooves engaged with the cam followers, and held rotatably around an axis parallel to an optical axis, and a second driving unit configured to drive one holding member out of the plurality of holding members in the optical axis direction, 
	wherein by the one holding member being driven in the optical axis direction by the second driving unit, the cam cylinder rotates, and another holding member out of the plurality of holding members is driven in the optical axis direction, and 
	wherein the second driving unit includes a vibration-type linear actuator that is configured to generate a thrust force to drive the one holding member by an elliptical vibration generated in a vibrator.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 16 recited together in combination with the totality of particular features/limitations recited therein, including wherein the axis parallel to an optical axis occupies a different space than the optical axis.


Regarding claims 2-10, 12-15, and 17-20, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872